DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0165777, filed on December 12, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 and July 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the word “by-direction” is not known by the Examiner to be a common word having a dictionary meaning or a term of art.  As such, the meets and bounds of the claim cannot be fully understood, thus the claim is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillian (US 2017/0097413).
As to claims 1 and 21, Gillian discloses a liveness test apparatus (Para. 80 “The physiological monitor application 530 can detect or monitor medical aspects of a user, such as breathing, heart rate, reflexes, fine motor skills, and the like”), comprising: 
a radar sensor (Fig. 5 item 120 radar sensor); 
an image sensor (Fig. 5 item 118; Fig. 2 item 118 comprising item 220 RGB sensor, item 222 infrared sensor, light sensor 218 and depth sensor 224 among others); and 
a processor (Fig. 5 items 110, 108 and 112) configured to: 
determine a presence of a subject using the radar sensor
perform a first liveness test on the subject based on radar data obtained by the radar sensor (Para. 36 “the radar sensor 120 to detect smaller and more-precise gestures”  see also Para. 93 “reflection radar features and motion radar features of the user's hand are extracted from the radar data” Fig. 6 item 608 see also Fig. 8 item 804), 
in response to the subject being present, acquire image data of the subject using the image sensor (Para. 94 “an RGB or infrared sensor can be activated to provide supplemental sensor data for a surface feature or motion feature” Fig. 6 item 610 see also Fig. 8 item 806), 
in response to a result of the first liveness test satisfying a first condition, and perform a second liveness test on the subject based on the image data (Para. 95 “the sensor fusion engine 110 combines the motion radar features 516 and RGB information to provide sensor information that spatially captures a very fast movement” Fig. 6 item 612.  See also Para. 96 “In such cases, sensor data may be used to eliminate false detection, such as by confirming or disproving detection of the target. In other cases, the augmented radar feature may improve consistency of the application. Concluding the present example, the fused radar data features are passed to the gesture detection application 534, which passes a gesture to the FPS video game as game control input.” Fig. 6 item 614),
As to claim 2, Gillian discloses the liveness test method of claim 1, wherein the determining comprises determining whether there is a human face based on the radar data (Para. 26 “a surface radar feature of a user's face” see also Para. 76 “the application may leverage a shape radar feature 520 to verify that the approaching object is a user's face”).
As to claim 3, Gillian discloses the liveness test method of claim 2, wherein the radar data is obtained using a portion of antennas in the radar sensor (Para. 38 explains different 
As to claim 4, Gillian discloses the liveness test method of claim 1, wherein the determining comprises: extracting an intensity feature of a by-distance reception signal from the radar data (Para. 64 “SNR”); and determining the presence of the subject based on the intensity feature (Id.).
As to claims 5 and 22, Gillian discloses the liveness test apparatus of claim 21, wherein the processor is further configured to continuously obtain data from the radar sensor, and to determine the presence of the subject based on the obtained data (Para. 53 “radar sensor 120 can operate, either continuously or intermittently, to obtain various data”).
As to claim 6, Gillian discloses the liveness test method of claim 1, wherein the performing of the first liveness test comprises: extracting a feature from the radar data (Fig. 6 item 608 “Feature”); and determining a result of the first liveness test on the subject based on the extracted feature (Id. “Characteristic”).
As to claim 7, Gillian discloses the liveness test method of claim 6, wherein the extracting comprises extracting, from the radar data, any one or any combination of a distance to the subject, a size of the subject, a direction in which the subject is positioned, and a shape of the subject (Para. 59 “These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes”).
As to claims 8 and 23, Gillian discloses the liveness test apparatus of claim 21, wherein the processor is further configured to activate the image sensor, in response to the result of the first liveness test satisfying the first condition (such as being on, detecting, acquiring, extracting … e.g. Fig. 6 item 608 and Fig 610 explicitly states “Activate, Based on the Radar Feature,” see also Fig. 8 item 810), and to acquire the image data from the activated image sensor (Fig. item 610 Para. 94 “RGB”).
As to claim 9, Gillian discloses the liveness test method of claim 1, wherein the performing of the second liveness test comprises: detecting a face region of the subject in the image data (Para. 100 “The RGB sensor 220 obtains face image data 908 of the first user 904 and face image data 910 of the second user 906.”); and performing the second liveness test based on the face region (Para. 101 “in FIG. 9, the RGB sensor passes the face image data 908 and face image data 910 to a biometric recognition application 528.”).
As to claim 10, Gillian discloses the liveness test method of claim 9, wherein the detecting comprises detecting the face region in the image data based on the radar data (Fig. 6 item 610).
As to claims 11 and 24, Gillian teaches the liveness test apparatus of claim 21 and method of claim 1, wherein the processor is further configured to perform a third liveness test on the subject based on the radar data and the image data (Fig. 6 item 614 and Para. 96 as cited in claims 1 and 21), in response to a result of the second liveness test satisfying a second condition (Para. 50 references an infrared sensor 222.  One of ordinary skill understands that there would have to be a certain amount of heat/energy in order for sensor 222 to work thus meeting the scope of a second condition.).
As to claim 12, Gillian discloses the liveness test method of claim 11, wherein the performing of the third liveness test comprises: extracting a first feature based on pixel values of pixels included in a face region in the image data (Para. 50 “the RGB sensor 220 can be implemented to capture imagery associated with a user, such as a user's face or other physical features that enable identification of the user.”); obtaining another radar data using the radar sensor (Paras. 5, 65-66 and 70-71, e.g. Para. 65 “The signal transformer 502 may also generate multiple combinations of signal data for different types of feature extraction, and/or transforms the signal data into another representation as a precursor to feature extraction. For example, the signal transformer 502 can process the combined signal data to generate a three-dimensional (3D) spatial profile of the target object.” One of ordinary skill would reasonably infer that more than one radar data at different angles would be used to collect at least two features); extracting a second feature from the another radar data (Id.); and determining a result of the third liveness test based on the first feature and the second feature (Para. 66 “basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation, a velocity over time, and so forth”).
As to claim 14, Gillian discloses the liveness test method of claim 12, wherein the another radar data is obtained for each of a plurality of channels using the radar sensor (Para. 39 “radar sensor 120 … over different channels.”), and the extracting of the second feature comprises extracting a channel-based signal feature from the another radar data (Id. “the antennas 124 are spatially distributed …” thus features from each of the antenna 124 would correspond to a different angle-of-arrival.).
As to claims 15 and 26, Gillian (as applied to claims 1 and 21) discloses a liveness test apparatus, comprising:
a radar sensor (Fig. 5 item 120); an image sensor (Fig. 5 item 118 “light sensor” and Fig. 2 item 220 “RGB” sensor); and a processor (items 110, 108 and 112) configured to: determine whether a subject is present using the radar sensor (Fig. 8 item 804), acquire image data of the subject using the image sensor, in response to the subject being present (Fig. 8 item 806), and perform a first liveness test on the subject based on the image data (at least Paras. 36 and 95-95 as cited in claims 1 and 21).
As to claim 16, Gillian disclose the liveness test method of claim 15, wherein the determining comprises: continuously obtaining radar data from the radar sensor; and determining whether the subject is present based on the obtained radar data (Para. 53 “radar sensor 120 can operate, either continuously or intermittently, to obtain various data”).
As to claim 17, Gillian discloses the liveness test method of claim 15, wherein the acquiring comprises: activating the image sensor, in response to the determination that the subject is present (items 610 and 810 as previously cited); and acquiring the image data from the activated image sensor (Para. 94-96 “RGB”).
As to claim 18, Gillian discloses the liveness test method of claim 15, further comprising: performing a second liveness test on the subject based on radar data obtained by the radar sensor and the image data acquired by the image sensor, in response to a result of the first liveness test satisfying a first condition (such as being on, detecting, acquiring, extracting … e.g. Fig. 6 item 608 and Fig 610 explicitly states “Activate, Based on the Radar Feature,”).
As to claim 19, Gillian discloses the liveness test method of claim 18, wherein the performing of the second liveness test comprises: extracting a first feature based on pixel values of pixels included in a face region in the image data (Para. 50 “the RGB sensor 220 can be implemented to capture imagery associated with a user, such as a user's face or other physical features that enable identification of the user.”); 
obtaining another radar data using the radar sensor (Paras. 5, 65-66 and 70-71, e.g. Para. 65 “The signal transformer 502 may also generate multiple combinations of signal data for different types of feature extraction, and/or transforms the signal data into another representation 
extracting a second feature from the another radar data (Id.); 
and determining a result of the second liveness test based on the first feature and the second feature (Para. 66 “basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation, a velocity over time, and so forth”).
As to claim 20, Gillian discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the liveness test method of claim 1 (Para. 147).
As to claim 25, Gillian discloses the liveness test apparatus of claim 21, wherein the radar sensor is configured to operate while being included in a communication module (Fig. 16 item 1600 which comprises item 1608 communication interfaces, communication devices 1602 and radar sensor chip 1122.  See also Fig. 1 item 100 items 102, 114, and 120).
As to claim 27, Gillian discloses the liveness test apparatus of claim 26, wherein the processor is further configured to perform a second liveness test on the subject based on radar data obtained by the radar sensor and the image data acquired by the image sensor, in response to a result of the first liveness test satisfying a first condition (at least Paras. 36 and 95-96 see also Fig. 6 item 610 and Fig. 8 item 806).
As to claim 28, Gillian (as applied to claims 1 and 21) discloses a liveness test method, comprising: determining a presence of a subject using a radar sensor (Para. 35 “the radar sensor 
performing a first liveness test on the subject based on first radar data obtained by the radar sensor (Id.), in response to the subject being present (Para. 64 “SNR”); 
acquiring image data of the subject using an image sensor, in response the first liveness test satisfying a first threshold (Fig. 6 item 610 and Fig. 8 item 810); 
performing a second liveness test on the subject based on the image data (Para. 94 “an RGB or infrared sensor can be activated to provide supplemental sensor data for a surface feature or motion feature” see also Para. 101 “face image data”); 
performing a third liveness test on the subject based on second radar data and the image data, in response the second liveness test satisfying a second threshold (Para. 95 “combining, or fusing, the radar feature and sensor data to provide a more-accurate or more-precise radar feature.” Fig. 6 item 614 and Fig. 8 item 814).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Gillian in view of Yang (US 2020,0328532) filed June 14, 2019.
As to claim 13, Gillian does not teach the liveness test method of claim 12, wherein the another radar data is obtained using a plurality of polarization antennas of the radar sensor
In the same field of endeavor, Yang teaches “The vertically polarized omnidirectional antenna of the invention is combined with the above-mentioned horizontally polarized omnidirectional antenna, as long as a relatively smaller space is kept between the two antennas, mutual interference between the two antennas will not be caused.”
In view of the teaching of Yang, it would have been obvious to a person of ordinary skill at the time of filing to apply different polarizations to the antenna as taught by Gillian thereby reducing mutual interference.  
Claims 29-30 is rejected under 35 U.S.C. 103 as being obvious over Gillian in view of Official Notice.
As to claim 30, Gillian does not teach the liveness test method of claim 28, wherein a number of antennas of the radar sensor used to obtain the first radar data is greater than a number of antennas of the radar sensor used to determine the presence of the subject.
The Examiner takes Official Notice that only one pulse and one antenna is needed to determine whether or not a target exists based on basic concepts of signal-to-noise thresholding.  If clutter presents a problem, a Doppler filter can be used to distinguish the target’s energy from the clutter.  As such, it would have been obvious to one of ordinary skill to only use one antenna to conserve energy.  
As to claim 29, Gillian does not teach the liveness test method of claim 28, wherein a number of antennas of the radar sensor used to obtain the second radar data is greater than a number of antennas of the radar sensor used to obtain the first radar data.
Similar to the rationale taken in claim 30, the Examiner takes official notice that only one antenna need be used to detect a person entering a room therefore conserving energy used for the first radar data collection.  Under the broadest reasonably interpretation, the first radar data could 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trotta (US 2019/0011534) teaches “a method of recognizing a biological target includes performing radar measurements for a plurality of sites on the biological target using a millimeter-wave radar sensor (Abstract).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648